Citation Nr: 1010743	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  02-01 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, with a small central disc 
herniation at the level of the 4th and 5th lumbar vertebrae, 
and a bulging disc at the level of the 3rd and 4th lumbar 
vertebrae, and at the level of the 5th lumbar vertebrae and 
1st sacral segment, currently evaluated as 40 percent 
disabling.

2. Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Joseph R. Bergmann, Attorney 
at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from November 1969 until June 
1970.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a June 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in San Juan, 
Puerto Rico.

The Veteran attended a hearing at the RO before the 
undersigned in June 2004.  A transcript of the hearing is of 
record.   

The Veteran's TDIU claim was previously denied by the Board 
in a December 2004 decision.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a September 2005 Order, the Court vacated 
the December 2004 Board decision and remanded the matter back 
to the Board for development consistent with the parties' 
Joint Motion for Partial Remand (Joint Motion). 

In a February 2008 decision, the Board denied an evaluation 
in excess of 40 percent prior to September 23, 2002; granted 
a separate 40 percent evaluation for the orthopedic 
manifestations of degenerative disc disease of the lumbar 
spine from September 23, 2002, until September 26, 2003; 
granted a separate 10 percent evaluation for the neurologic 
manifestations of degenerative disc disease of the lumbar 
spine from September 23, 2002, until September 26, 2003; 
granted a separate 20 percent evaluation for the neurologic 
manifestations of degenerative disc disease of the lumbar 
spine from September 26, 2003; and remanded the claim for a 
TDIU for additional development.

The Veteran appealed that decision to the Court.  In a May 
2009 Order, the Court vacated, in part, the February 2008 
Board decision and remanded the matter back to the Board for 
development consistent with the parties' Joint Motion.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
lumbar spine disability has been productive of complaints of 
pain; objectively, the evidence reveals severe limitation of 
motion, and no more than moderate neurologic deficit to both 
the left and right lower extremities.

2.  The competent opinion evidence is at least evenly 
balanced on the question of whether the nature and severity 
of the Veteran's service-connected disabilities prevent him 
from obtaining and retaining substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  Prior to September 23, 2002, the criteria for entitlement 
to an evaluation in excess of 40 percent for degenerative 
disc disease of the lumbar spine, with a small central disc 
herniation at the level of the 4th and 5th lumbar vertebrae, 
and a bulging disc at the level of the 3rd and 4th lumbar 
vertebrae, and at the level of the 5th lumbar vertebrae and 
1st sacral segment, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.459, 4.71a, Diagnostic Code 5293 (as in effect prior 
to September 23, 2002).

2.  From September 23, 2002, the criteria for entitlement to 
a 40 percent evaluation for the orthopedic manifestations of 
degenerative disc disease of the lumbar spine, with a small 
central disc herniation at the level of the 4th and 5th 
lumbar vertebrae, and a bulging disc at the level of the 3rd 
and 4th lumbar vertebrae, and at the level of the 5th lumbar 
vertebrae and 1st sacral segment, have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5293 (as in 
effect from September 23, 2002, until September 26, 2003); 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

3.  From September 23, 2002, the criteria for entitlement to 
a separate 20 percent evaluation for the neurologic 
manifestations of the left lower extremity due to 
degenerative disc disease of the lumbar spine, with a small 
central disc herniation at the level of the 4th and 5th 
lumbar vertebrae, and a bulging disc at the level of the 3rd 
and 4th lumbar vertebrae, and at the level of the 5th lumbar 
vertebrae and 1st sacral segment, have been met. 38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.124a, Diagnostic Code 8520, 8521, 
8524, 8525, or 8526 (2009).

4.  From September 23, 2002, the criteria for entitlement to 
a separate 20 percent evaluation for the neurologic 
manifestations of the right lower extremity due to 
degenerative disc disease of the lumbar spine, with a small 
central disc herniation at the level of the 4th and 5th 
lumbar vertebrae, and a bulging disc at the level of the 3rd 
and 4th lumbar vertebrae, and at the level of the 5th lumbar 
vertebrae and 1st sacral segment, have been met. 38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.124a, Diagnostic Code 8520, 8521, 
8524, 8525, or 8526 (2009).

5.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for a TDIU since September 7, 2000, are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 


5106, 5107, and 5126 (West 2002 & Supp. 2009)) includes 
enhanced duties to notify and assist claimants for VA 
benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Given the Board's favorable disposition of the claim for a 
TDIU, the Board finds that all notification and development 
action needed to fairly adjudicate this aspect of the claim 
has been accomplished. 

For the remaining claim on appeal, notice requirements under 
the VCAA essentially require VA to notify a claimant of any 
evidence that is necessary to substantiate the claim(s), as 
well as the evidence that VA will attempt to obtain and which 
evidence he or she is responsible for providing.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), after a substantially complete application 
for benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case the RO).  
Id.; Pelegrini v. Principi, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.  

A March 2006 post-rating letter provided notice regarding 
what information and evidence was needed to substantiate the 
claim for an increased rating, as well as what information 
and evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA. A November 
2007 letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  

The Board notes that the June 2006 supplemental statement of 
the case (SSOC) set forth the pertinent rating criteria for 
back disabilities (which, as indicated above, suffices, in 
part, for Dingess/Hartman). 

The diagnostic codes pertaining to the lumbar spine do 
contain specific criteria in association with the next-higher 
rating.  For example, evidence of incapacitating episodes is 
required in order to achieve an increase under the Diagnostic 
Code for intervertebral disc syndrome.  However, it is found 
that the Veteran had actual knowledge of this requirement, as 
he reported a history of such episodes at his VA examination 
in April 2006.

It is acknowledged that the notice provided to the Veteran 
did not explicitly inform him that the evidence must reveal 
unfavorable ankylosis of the entire thoracolumbar spine in 
order to achieve a higher evaluation under the present 
version of the rating schedule.  However, the VA examination 
in April 2006 clearly showed only partial unfavorable 
ankylosis of the lumbar spine.  Moreover, it can be concluded 
that the Veteran is not in possession of additional evidence 
showing unfavorable ankylosis of the entire spine, because in 
April 2006 he submitted a statement indicating that he had no 
further evidence to give VA in furtherance of his claim. 

While the notice was provided after the RO's initial rating 
decision on the claim, subsequently, the June 2006 SSOC 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records, private records and reports of VA 
examinations in April 1999, October 2000, April 2001, 
November 2002, April 2006 and March 2008.  Also of record and 
considered in connection with the appeal is the transcript of 
the Veteran's March 2002 and June 2003 hearings before the RO 
and the June 2004 Board hearing, as well as various written 
statements provided by the Veteran and by his representative, 
on his behalf.  The Board also notes that no further RO 
action on this matter, prior to appellate consideration, is 
warranted.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter remaining on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


I.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, with a small central disc 
herniation at the level of the 4th and 5th lumbar vertebrae, 
and a bulging disc at the level of the 3rd and 4th lumbar 
vertebrae, and at the level of the 5th lumbar vertebrae and 
1st sacral segment, currently evaluated as 40 percent 
disabling.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

The Veteran's claim of entitlement to an increased rating was 
received on September 7, 2000.  As such, the rating period on 
appeal is from September 7, 1999, one year prior to the date 
of receipt of the reopened increased rating claims.  See 38 
C.F.R. § 3.400(o)(2).  Moreover, 38 C.F.R. § 4.1 provides 
that, in evaluating a disability, such disability is to be 
viewed in relation to its whole recorded history.  Therefore, 
the Board will consider any evidence dated prior to September 
1999 to the extent that it is found to shed additional light 
on the Veteran's disability picture as it relates to the 
rating period on appeal.

Throughout the rating period on appeal, the Veteran's 
service-connected lumbar spine disability has been evaluated 
as 40 percent disabling.

At the outset, it is observed that the schedular criteria for 
disabilities of the spine have undergone revisions twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293 (intervertebral disc 
syndrome), was effective September 23, 2002.  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.

Rating Criteria prior to September 23, 2002

The Board will first consider whether the schedular criteria 
in effect prior to September 23, 2002, serve as a basis for 
an increased rating here.  In this vein, it is noted that the 
Veteran was initially rated pursuant to Diagnostic Code 5293, 
for intervertebral disc syndrome.  Under that Code section, 
as in effect prior to September 23, 2002, a 40 percent rating 
is warranted where the evidence shows severe intervertebral 
disc syndrome, with recurring attacks and intermittent 
relief. 

In order to achieve the next-higher 60 percent rating under 
the old version of Diagnostic Code 5293, the evidence must 
show interveterbral disc syndrome involving pronounced 
impairment, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.

In a precedential opinion, the VA General Counsel has 
determined that Diagnostic Code 5293 (interveterbral disc 
syndrome) involves a loss of range of motion because the 
nerve defects and resulting pain associated with injury to 
the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae.  VAOPGCREC 36-97 
(Dec. 12, 1997), 63 Fed. Reg. 31262 (1998).  In pertinent 
part, VA General Counsel stated that:

Interveterbral disc syndrome is a group of signs and symptoms 
due to nerve root irritation that commonly includes neck and 
arm or hand pain the case of cervical disc disease.  It may 
also include scoliosis, paravertebral muscle spasm, 
limitation of motion of the spine, tenderness over the spine 
and neurologic findings corresponding to the level of the 
disc."  Id 2.

VAOPGCREC 36-97 (Dec. 12, 1997), Comment 2.

The VA General Counsel further stated that:

In evaluating a veteran's disability under Diagnostic Code 
5293 based upon symptomatology which includes limitation of 
motion, the rating schedule indicates that consideration must 
be given to 38 C.F.R. §§ 4.40 and 4.45, notwithstanding the 
maximum rating available under a different diagnostic code.  
Section 4.14 of title 38, Code of Federal Regulations, state 
that the evaluation of the same disability or manifestation 
under various diagnoses is to be avoided.  See also 
VAOPGCPREC 23-97, para 3.  The CVA has also indicated that 
the same symptomatology for a particular condition should not 
be evaluated under more than one diagnostic code.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Section 4.7 of title 
38, Code of Federal Regulations, states that, "[w]here there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."

VAOPGCREC 36-97 (Dec. 12, 1997), Comment 5.

In conclusion, the VA General Counsel held that Diagnostic 
Code 5293, intervertebral disc syndrome, involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae. 

Therefore, the Board must also consider a veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 
4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca 
v. Brown, 8 Vet. App. 202 (1995). 

In evaluating the Veteran's intervertebral disc syndrome 
under Diagnostic Code 5293, it is important to note that the 
Veteran also suffers from Charcot-Marie-Tooth disease, which 
has produced neurologic symptomatology.  Specifically, 
competent medical evidence has attributed left lower 
extremity weakness with left foot drop, diminished pin prick 
of the legs, absent knee and ankle jerks and atrophy of the 
muscles of the feet to the non-service connected Charcot- 
Marie-Tooth disorder.  (See VA examination report April 
2006).  Accordingly, such symptoms are not for consideration 
in determining the appropriate rating percentage for the 
Veteran's lumbar disability.

Considering only the symptomatology not attributed to non- 
service connected conditions, the Board finds no support for 
a rating in excess of 40 percent under Diagnostic Code 5293 
during the period in question.  Indeed, VA examination in 
April 1999 revealed that there was no muscle spasm of the 
lumbar spine.  An October 2000 VA examination further noted 
that the musculature of the spine was symmetrical.  That 
examination and subsequent examination in April 2001 showed 
muscle spasm.  The April 2001 examination report specified 
that such spasm was mild in degree.

The April 1999 VA examination does reveal positive straight 
leg raise bilaterally. Straight leg testing was later 
negative at an October 2000 VA examination.  As the evidence 
of record does not attribute the positive finding to the 
nonservice-connected Charcot-Marie-Tooth disease, it will be 
regarded as a component of the lumbar disability that is the 
subject of the instant appeal.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 
Vet. App. 136, 140 (1996).  However, it is found that such 
neurologic findings have already been contemplated in the 40 
percent rating currently in effect during the period in 
question.  As such, the positive straight leg raise, and 
evidence of mild muscle spasm, do not here serve as a basis 
for an increased rating.  

In sum, there has been no demonstration of ankylosis or 
"pronounced" intervertebral disc syndrome, such as 
neuropathy, demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings, the claim for an evaluation in 
excess of 40 percent under the 'pre-amended' spine and disc 
regulations is denied throughout the rating period in 
question.  Rather, the overall evidence shows that the 
Veteran's disability picture is most nearly approximated by 
the currently assigned 40 percent evaluation.

It is acknowledged that the Board must consider additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination in evaluating 
musculoskeletal disabilities.  See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown supra.  However, because the 40 percent 
evaluation is the maximum for limitation of motion without 
ankylosis further DeLuca consideration is not warranted.  See 
Johnston v. Brown, supra.  All of the evidence prior to 
September 23, 2002 is to the effect that the Veteran retained 
significant motion in the thoracolumbar spine as the Veteran 
could achieve forward flexion, extension, and both lateral 
bending and side rotation.  Therefore, his spine was not 
ankylosed. 

In sum, the version of Diagnostic Code 5293 in effect prior 
to September 23, 2002, does not allow for assignment of a 
disability rating in excess of 40 percent for the Veteran's 
lumbar disability. 

The Board has also considered whether any alternate 
Diagnostic Codes could serve as a basis for an increased 
rating during the period in question.  In this regard, 
Diagnostic Code 5292, addressing limitation of motion of the 
lumbar spine, and Diagnostic Code 5295, concerning lumbar 
strain, both provide a maximum benefit of 40 percent.  Thus, 
an increased rating is also not possible under those Code 
sections.  Furthermore, the evidence does not reveal 
vertebral fracture residuals such as to enable a higher 
rating under Diagnostic Code 5285.  Similarly, there is no 
showing of ankylosis of the lumbar spine such as to warrant a 
higher rating under Diagnostic Codes 5286 and 5289.

In sum, the Veteran's disability picture does not most nearly 
approximate the 60 percent criteria under the old version of 
Diagnostic Code 5293.  As such, the Veteran is not entitled 
to a rating in excess of 40 percent under the schedular 
criteria for disabilities of the spine as in effect prior to 
September 23, 2002. 

Rating Criteria from September 23, 2002 to September 25, 2003 

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, for the period from 
September 23, 2002 to September 25, 2003, Diagnostic Code 
5293 states that intervertebral disc syndrome is to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.

Under Diagnostic Code 5293, as in effect from September 23, 
2002 to September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  A 60 percent disability rating is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. " Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."

During the period in question, from September 23, 2002, until 
September 26, 2003, the evidence does not establish 
incapacitating episodes, as defined by Note 1 to Diagnostic 
Code 5293, having a total duration of at least 6 weeks during 
a previous 12-month period.

Therefore, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, cannot 
serve as a basis for an increased rating on the basis of 
incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, the 
Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 38 
C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.

The Board will first analyze the chronic orthopedic 
manifestations of the Veteran's spondylolisthesis of the 
lumbosacral spine.  As noted above, one relevant Diagnostic 
Code for consideration in this regard is Diagnostic Code 
5292, concerning limitation of motion of the lumbar spine. 

VA examination in November 2002 revealed that the Veteran had 
flexion of the lumbar spine to 37 degrees, with pain at the 
endpoint of motion.  He had extension to 2 degrees, and right 
and left lateral bending to 5 degrees.  The examiner 
commented that the Veteran was not additionally limited by 
pain, fatigue, weakness, or lack of endurance.

A review of 38 C.F.R. § 4.71a, Plate V (2009) indicates that 
normal flexion of the spine is to 90 degrees.  Normal 
extension is to 30 degrees, and normal lateral flexion is 
also to 30 degrees.

In comparing the Veteran's November 2002 VA examination 
results to the normal ranges of motion provided at Plate V, 
the Board concludes that the Veteran's limitation of motion 
is severe.  Indeed, this finding also reflects the tenderness 
and muscle spasm indicated at the November 2002 VA 
examination, as well as the complaints of severe low back 
pain shown in private treatment records and in the Veteran's 
testimony at a hearing before the RO in June 2003.

Again, the Board concludes that the objective evidence 
supports a finding of severe limitation of motion.  
Accordingly, a 40 percent rating under Diagnostic Code 5292 
is warranted.  There is no basis for a higher rating under 
any alternate Diagnostic Codes, for the reasons previously 
discussed.

The Board also finds that no higher rating is assignable 
pursuant to other potentially applicable rating criteria 
during the period in question.  The medical evidence does not 
demonstrate that the Veteran has residuals of a fractured 
vertebrae, favorable or unfavorable ankylosis of the entire 
spine, or favorable or unfavorable ankylosis of the cervical 
spine.  Therefore, there is no basis for evaluation of the 
disability under former Diagnostic Codes 5285, 5286, or 5287. 

The Board will now determine an appropriate rating for the 
Veteran's neurological manifestations of his service- 
connected lumbar disability.  Again, in doing so, the Board 
will exclude from consideration the manifestations that have 
been attributed by competent evidence to a nonservice-
connected disability.

Neurologic disability is evaluated on the basis of nerve 
paralysis, partial paralysis, neuritis or neuralgia in 
proportion to the impairment of motor or sensory function. 38 
C.F.R. §§ 4.120-4.124a (2009).   

In the present case, the objective neurological findings 
relate to the lower extremities.  Thus, diagnostic codes 
8522-8530 are potentially applicable.

The November 2002 VA examination revealed atrophy of the calf 
muscles and intrinsic foot muscles of the left leg.  That 
examination also revealed left foot drop.  However, such 
symptoms relate to the Veteran's nonservice-connected 
Charcot-Marie-Tooth disease.  The November 2002 VA 
examination also indicated 3/5 muscle strength in distal leg 
extensor hallucis longus, gastrocnemius, peroneals, and 
tibial anterior of the right leg.  Hip flexors and knee 
extensors on the right side were 3/5 in strength.  The left 
leg had 4/5 muscle strength in distal leg extensor hallucis 
longus, gastrocnemius, peroneals, and tibial anterior.   Hip 
flexors and knee extensors on the left side were 4/5 in 
strength.  The Veteran also had moderate to severe pes cavus 
bilaterally.  Such symptoms have not been attributed to the 
nonservice-connected condition and thus warrant a 20 percent 
evaluation each for moderate neurologic deficit of the left 
and right lower extremity.  Also justifying the 20 percent 
rating each for both the right and left lower extremity are 
earlier private treatment records dated in August 2000 and 
November 2001 which show lumbar pain radiating to the both 
legs and weakness and numbness of both legs, with positive 
Lasegue's test. 

Again, the neurologic manifestations of the Veteran's lumbar 
spine disability are found to be moderate in degree, when 
excluding from consideration the foot drop and other symptoms 
caused by his nonservice-connected Charcot-Marie-Tooth 
disease.  In the present case, a 20 percent rating for 
moderate disability is afforded under Diagnostic Codes 8520, 
8521, 8524, 8525, and 8526 for the left and right lower 
extremities.  All remaining potentially relevant Code 
sections provide only 10 percent or noncompensable 
evaluations.  Thus, the Veteran is entitled to separate 20 
percent ratings each under Diagnostic Code 8520, 8521, 8524, 
8525 or 8526 for the neurologic manifestations to the left 
and right lower extremities.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the Veteran's low 
back disability.  It has been determined that the Veteran is 
entitled to a 40 percent rating under Diagnostic Code 5292 
for his orthopedic manifestations, and that he is entitled to 
a 20 percent evaluation each under Diagnostic Code 8520, 
8521, 8524, 8525 or 8526 for the neurologic manifestations 
for both the left and right lower extremities.  Those 
separate orthopedic manifestation and neurologic 
manifestation ratings must now be combined under 38 C.F.R. § 
4.25, along with all other service-connected disabilities.  
In the present case, the Veteran is also service-connected at 
a compensable level for left foot heel varus (rated as 20 
percent disabling).

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the ratings as set forth above, a combined evaluation of 70 
percent applies.  This exceeds the 50 percent combined 
disability evaluation in effect when the Veteran's lumbar 
disability was singly rated under Diagnostic Code 5293.  
Accordingly, application of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, 
supports the grant of a separate 40 percent rating for the 
orthopedic manifestations of the disability at issue, and a 
separate 20 percent rating each for the neurologic 
manifestations of the left and right lower extremities, for 
the period from September 23, 2002, to September 25, 2003.  
As discussed above, there is no basis for separate 
evaluations in excess of those amounts.

Rating Criteria from September 26, 2003 

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237, 5238, 5243 (2007). Under these 
relevant provisions, a 40 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine. Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent rating. Finally, unfavorable 
ankylosis of the entire spine warrants a 100 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain; Diagnostic Code 5242 for degenerative 
arthritis of the spine; and Diagnostic Code 5243 for 
intervertebral disc syndrome. 

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. § 
4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.

Regarding incapacitating episodes, the Veteran reported at 
his April 2006 VA examination that he experienced four such 
episodes in the past year.  He stated that each episode 
required 2 to 3 weeks of bed rest.  Based on such numbers, 
the criteria for the 60 percent evaluation would be 
satisfied.  However, given that the prescription of bed rest 
is not documented in the claims folder, and given that the 
combined evaluation for the orthopedic and neurologic 
manifestations of the lumbar disability also equals 60 
percent, the Board finds that it is most appropriate to 
continue with separate rating assignments rather than award 
one 60 percent evaluation for incapacitating episodes.  
Indeed, the continuance of the two separate ratings is found 
to be potentially more beneficial to the Veteran than the 
rating under incapacitating episodes, which could decrease if 
less bed rest is shown to be medically required in subsequent 
years.

The competent clinical evidence of record is also against an 
evaluation in excess of 40 percent for the disability at 
issue based on the general rating formula for disease or 
injury of the spine, effective September 26, 2003, for 
Diagnostic Codes 5237, 5242, and 5243.  Indeed, a finding of 
unfavorable ankylosis of the entire thoracolumbar spine is 
required in order for the Veteran to qualify for the next- 
higher 50 percent evaluation under the General Rating Formula 
for Disabilities of the Spine.  Here, the April 2006 VA 
examination showed only partial unfavorable ankylosis of the 
spine.  Thus, based on the analysis of those criteria set 
forth above, the Veteran remains entitled to no more than a 
40 percent evaluation for the orthopedic manifestations of 
his service-connected lumbar disability for the period from 
September 26, 2003.

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate Diagnostic Code.  Thus, the 20 percent separate 
ratings for the right and left lower extremity established 
beginning September 23, 2002, remain intact.  Indeed, the VA 
examiner in April 2006 clarified that the atrophy of the 
Veteran's lumbar paravertebral muscles and bilateral straight 
leg raise were related to the service-connected disability.  
As such, 20 percent evaluations for moderate neurologic 
symptoms of the left and right lower extremity continue to be 
warranted under either Diagnostic Code 8520, 8521, 8524, 8525 
or 8526 for the period in question. 

In conclusion, for the period prior to September 23, 2002, 
the singly-rated 40 percent evaluation under the old version 
of Diagnostic Code 5293 remains in effect and the evidence 
does not warrant a higher evaluation.  Beginning September 
23, 2002, a separate 40 percent rating is warranted for the 
orthopedic manifestations of the lumbar disability, a 
separate 20 percent rating is warranted for neurologic 
manifestations to the left lower extremity of the lumbar 
disability, and a separate 20 percent rating is warranted for 
neurologic manifestations to the right lower extremity of the 
lumbar disability respectively.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular considerations

In exceptional cases an extraschedular rating may be 
provided. 38 C.F.R. § 3.321 (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for the service- 
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step, a determination of whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

As discussed above, the symptoms of the Veteran's back 
disability consist of deficiencies in most of the areas 
described in the criteria for a 40 percent orthopedic rating, 
a 20 percent neurologic rating for the left lower extremity 
and a 20 percent neurologic rating for the right lower 
extremity.  There have been no reports of symptoms that are 
outside the rating schedule.  Hence, the schedule reasonably 
describes the Veteran's disability, and referral for 
extraschedular consideration is not warranted. 


II.  Entitlement to a TDIU due to service-connected 
disabilities.

The Veteran contends that he is not able to maintain 
employment due to the severity of his service-connected 
diseases.  Prior to September 23, 2002, the Veteran's service 
connected disabilities include: degenerative disc disease of 
the lumbar spine, with a small central disc herniation at the 
level of the 4th and 5th lumbar vertebrae, and a bulging disc 
at the level of the 3rd and 4th lumbar vertebrae, and at the 
level of the 5th lumbar vertebrae and 1st sacral segment, 
rated as 40 percent disabling; and left foot heel varus, 
rated as 20 percent disabling.  Prior to September 23, 2002, 
his combined disability evaluation is 50 percent.

Since September 23, 2002, the Veteran's service connected 
disabilities include: orthopedic manifestations of 
degenerative disc disease of the lumbar spine, with a small 
central disc herniation at the level of the 4th and 5th 
lumbar vertebrae, and a bulging disc at the level of the 3rd 
and 4th lumbar vertebrae, and at the level of the 5th lumbar 
vertebrae and 1st sacral segment, rated as 40 percent 
disabling; neurological manifestations to the left lower 
extremity of degenerative disc disease of the lumbar spine, 
with a small central disc herniation at the level of the 4th 
and 5th lumbar vertebrae, and a bulging disc at the level of 
the 3rd and 4th lumbar vertebrae, and at the level of the 5th 
lumbar vertebrae and 1st sacral segment, rated as 20 percent 
disabling, neurological manifestations to the right lower 
extremity of degenerative disc disease of the lumbar spine, 
with a small central disc herniation at the level of the 4th 
and 5th lumbar vertebrae, and a bulging disc at the level of 
the 3rd and 4th lumbar vertebrae, and at the level of the 5th 
lumbar vertebrae and 1st sacral segment, rated as 20 percent 
disabling, and left foot heel varus, rated as 20 percent 
disabling.  Since September 23, 2002, his combined disability 
evaluation is 70 percent.

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service- 
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If 
the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there is only one 
such disability, it must be rated at 60 percent or more; and 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Disabilities resulting from 
common etiology or a single accident or disabilities 
affecting a single body system will be considered as one 
disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 
4.16(a).

It is the policy of the VA, however, that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board, therefore, must evaluate whether there are 
circumstances in the Veteran's case, apart from any non- 
service-connected condition and advancing age, which would 
justify a total rating based on individual unemployability 
due solely to the service-connected conditions.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 
Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a). 

The Veteran's claim of entitlement to an increased rating and 
for a TDIU was received on September 7, 2000.  

An August 2000 treatment record written by L. M. Villafane 
Carmona, M.D. indicated that the Veteran was unable to engage 
in any "gainful activity." 

In a November 2001 treatment record, Dr. Carmona again opined 
that the Veteran was unable to engage in any "gainful 
activity." 

Per the February 2008 Board remand, a VA examiner reviewed 
the claims folder in March 2008 and opined that the Veteran's 
symptoms of Charcot-Marie Tooth disease were more likely than 
not preventing him from obtaining and maintaining 
substantially gainful employment.  The examiner indicated 
that the Veteran's service-connected musculoskeletal 
disabilities alone (intervertebral disc syndrome and 
residuals of a foot injury) were less likely than not 
preventing the Veteran from obtaining and maintaining 
substantially gainful employment.

In an August 2008 letter, Dr. Figueroa indicated that he 
reviewed the Veteran's claims file and examined the Veteran.  
He opined that the Veteran's symptoms of pain and numbness 
prevented him from maintaining a constant position, prolonged 
standing or walking or performing his prior work.  Dr. 
Figueroa indicated that the Veteran's weakness with left foot 
drop, diminished pinprick of the legs, absent knee and ankle 
jerks and atrophy of intrinsic muscles of the feet are due to 
his service-connected back disability.  The Veteran's non-
service connected Charcot-Marie Tooth disease caused weakness 
in his feet, legs and ankles.  He opined that even without 
the Charcot-Marie Tooth disease, the Veteran would be 
unemployable due to his lumbar back disability.  Dr. Figueroa 
concluded that while the Veteran had other conditions 
including Charcot-Marie Tooth disease, it was his opinion 
that the Veteran's back condition and its associated symptoms 
have made him unemployable since 1997. 

In a January 2010 letter, Dr. Joseph Carey indicated that he 
reviewed the Veteran's medical records.  Dr. Carey opined 
that the Veteran's symptoms of degenerative lumbar disease 
have kept him from gainful employment.  He concluded that 
given the objective evidence of lumbar disc disease, physical 
examination findings consistent with lumbar radiculopathy and 
subjective symptoms experienced by the Veteran, lumbar 
radiculopathy and degenerative disc disease were the primary 
cause of his disability.  

The Board notes that there are conflicting opinions as to 
whether the Veteran's service connected disabilities render 
him unemployable.  The March 2008 opinion from the VA 
examiner answered that question in the negative. However, 
letters from Dr. Carmona, Dr. Figueroa and Dr. Carey 
determined that the Veteran's service-connected disabilities 
alone rendered him unemployable.  Each of these opinions was 
based on a review of the Veteran's claims file and is equally 
probative.  Resolving reasonable doubt in the Veteran's 
favor, TDIU is granted.  38 U.S.C.A. § 5107(b). 

The Board notes that the Veteran does not meet the threshold 
minimum rating requirements of § 4.16(a) for a TDIU prior to 
September 23, 2002.  Nevertheless, the Veteran does meet the 
requirements for a TDIU prior to September 23, 2002 on an 
extra-schedular basis, as the evidence shows that his 
service-connected disabilities, when considered in light of 
his education and occupational experience, has rendered him 
incapable of obtaining or retaining substantially gainful 
employment from since September 7, 2000.  See 38 C.F.R. § 
4.16(b).  Thus, a TDIU is warranted from September 7, 2000. 

For these reasons and basis, the Board finds that the 
evidence supports a TDIU on an extra-schedular basis from 
September 7, 2000 to September 22, 2002 and a TDIU on a 
schedular basis from September 23, 2002. 





	(CONTINUED ON NEXT PAGE)




ORDER

Prior to September 23, 2002, entitlement to a rating in 
excess of 40 percent for degenerative disc disease of the 
lumbar spine, with a small central disc herniation at the 
level of the 4th and 5th lumbar vertebrae, and a bulging disc 
at the level of the 3rd and 4th lumbar vertebrae, and at the 
level of the 5th lumbar vertebrae and 1st sacral segment, is 
denied.

From September 23, 2002, entitlement to a 40 percent 
evaluation for orthopedic manifestations of the Veteran's 
service-connected degenerative disc disease of the lumbar 
spine, with a small central disc herniation at the level of 
the 4th and 5th lumbar vertebrae, and a bulging disc at the 
level of the 3rd and 4th lumbar vertebrae, and at the level 
of the 5th lumbar vertebrae and 1st sacral segment, is 
granted, subject to the applicable law governing the award of 
monetary benefits.

From September 23, 2002, entitlement to a separate 20 percent 
evaluation for neurologic manifestations to the left lower 
extremity of the Veteran's service-connected degenerative 
disc disease of the lumbar spine, with a small central disc 
herniation at the level of the 4th and 5th lumbar vertebrae, 
and a bulging disc at the level of the 3rd and 4th lumbar 
vertebrae, and at the level of the 5th lumbar vertebrae and 
1st sacral segment, is granted, subject to the applicable law 
governing the award of monetary benefits.

From September 23, 2002, entitlement to a separate 20 percent 
evaluation for neurologic manifestations to the right lower 
extremity of the Veteran's service-connected degenerative 
disc disease of the lumbar spine, with a small central disc 
herniation at the level of the 4th and 5th lumbar vertebrae, 
and a bulging disc at the level of the 3rd and 4th lumbar 
vertebrae, and at the level of the 5th lumbar vertebrae and 
1st sacral segment, is granted, subject to the applicable law 
governing the award of monetary benefits.

Entitlement to TDIU on an extra-schedular basis is granted 
from September 7, 2000 to September 22, 2002. 

Entitlement to TDIU on a schedular basis is granted from 
September 23, 2002. 



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


